Exhibit For Immediate Release GenCorp Engages Imperial Capital, LLC to assist with Refinancing Efforts SACRAMENTO, Calif., May 26, 2009 GenCorp Inc. (NYSE: GY) announced today that it has engaged Imperial Capital, LLC to facilitate the Company’s efforts to amend its $280.0 million senior credit facility and to refinance the company’s subordinated debt. About GenCorp GenCorp is a leading technology-based manufacturer of aerospace and defense products and systems with a real estate segment that includes activities related to the entitlement, sale and leasing of the Company's excess real estate assets.
